Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4906 DREYFUS PREMIER STATE MUNICIPAL BOND FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 07/31/08 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Connecticut Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.2% Rate (%) Date Amount ($) Value ($) Connecticut71.9% Connecticut 5.25 12/15/10 50,000 53,309 Connecticut 5.25 12/15/10 2,500,000 a,b 2,665,487 Connecticut 5.13 11/15/11 1,500,000 c 1,615,395 Connecticut 5.00 6/1/22 3,500,000 3,680,915 Connecticut 5.00 4/15/27 4,000,000 4,139,680 Connecticut (Insured; FSA) 5.00 10/15/21 3,500,000 3,591,630 Connecticut, Clean Water Fund Revenue 5.25 7/15/09 15,000 c 15,560 Connecticut, Clean Water Fund Revenue 5.13 9/1/09 3,050,000 c 3,193,259 Connecticut, Clean Water Fund Revenue 5.25 7/15/12 9,700,000 a,b 10,061,907 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/13 5,530,000 5,624,065 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/16 4,470,000 4,480,281 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; FGIC) 5.25 10/1/17 2,275,000 2,268,767 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 5.38 9/1/08 2,500,000 2,507,675 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 2,335,000 2,464,826 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,585,000 3,968,093 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.50 11/1/12 4,180,000 4,606,653 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 7/1/20 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 4/1/26 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 4/1/12 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 4/1/21 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 12/1/11 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 12/1/18 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 12/1/23 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 9/1/28 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 9/1/28 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 8/1/11 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 11/1/37 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 9/1/37 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 4/1/35 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 7/1/29 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (Insured; Radian) 5.13 7/1/30 1,000,000 917,970 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,348,281 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,424,345 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 3,976,840 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; FSA) 5.25 3/1/32 12,880,000 14,018,206 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,181,030 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 3,176,950 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) 5.25 7/1/11 3,000,000 c 3,249,240 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) 5.50 7/1/11 2,150,000 c 2,343,607 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 1,867,765 Connecticut Health and Educational Facilities Authority, Revenue (New Britain General Hospital Issue) (Insured; AMBAC) 6.13 7/1/14 1,000,000 1,002,920 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty) 5.00 7/1/33 8,250,000 8,404,770 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; FSA) 5.25 7/1/23 3,000,000 3,091,080 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; MBIA, Inc.) 5.00 7/1/22 1,000,000 1,030,400 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 7/1/17 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 7/1/22 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 7/1/26 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 7/1/36 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 7/1/27 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 7/1/42 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 7/1/42 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 7/1/31 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 11/15/11 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; MBIA, Inc.) 11/15/20 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; MBIA, Inc.) 11/15/22 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5/15/14 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 11/15/21 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 11/15/21 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.10 11/15/27 5,000,000 4,634,700 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,557,881 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,300,983 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 4,483,500 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 5,000,000 4,507,050 Connecticut Resource Recovery Authority, Mid-Connecticut System Subordinated Revenue 5.50 11/15/10 1,000,000 c 1,067,680 Connecticut Resource Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 955,060 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,103,945 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 7,270,000 7,241,065 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 6,562,080 Fairfield, GO 5.50 4/1/11 2,030,000 2,183,915 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; FSA) 5.00 11/15/37 3,000,000 3,016,560 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; MBIA, Inc.) 5.00 11/15/30 5,000,000 4,986,300 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; MBIA, Inc.) 5.00 8/15/35 3,000,000 2,986,710 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,840,000 4,988,007 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.35 9/1/27 2,000,000 2,033,740 Hamden, GO (Insured; MBIA, Inc.) 5.25 8/15/14 5,000 5,534 Hartford, Parking System Revenue 6.40 7/1/10 1,000,000 c 1,076,520 Hartford, Parking System Revenue 6.50 7/1/10 1,500,000 c 1,617,570 Meriden, GO (Insured; MBIA, Inc.) 5.00 8/1/16 2,090,000 2,294,109 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; MBIA, Inc.) 5.25 8/1/31 2,000,000 2,031,680 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 1,253,583 Stamford, GO 6.60 1/15/10 2,750,000 2,931,610 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 1,850,000 c 1,971,989 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 1,770,000 c 1,886,714 University of Connecticut, GO (Insured; FGIC) 5.75 3/1/10 2,500,000 c 2,664,850 University of Connecticut, GO (Insured; FSA) 5.00 2/15/24 1,225,000 1,268,463 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 5.75 11/15/10 2,500,000 c 2,718,975 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 6.00 11/15/10 2,425,000 c 2,650,865 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) 6.00 11/15/10 2,000,000 c 2,186,280 U.S. Related27.3% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,500,000 c 1,583,280 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,300,000 c 1,372,176 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 4,000,000 c 4,222,080 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 6.00 7/1/10 5,000,000 c 5,300,750 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,711,160 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 d 504,360 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/11 55,000 c 58,161 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 857,606 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,624,036 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 1,000,000 1,003,080 Puerto Rico Aqueduct and Sewer Authority, Revenue (Senior Lien) 6.00 7/1/38 6,000,000 6,277,980 Puerto Rico Commonwealth, Public Improvement 5.25 7/1/25 1,500,000 1,489,965 Puerto Rico Commonwealth, Public Improvement (Insured; FGIC) 5.50 7/1/16 3,270,000 3,391,906 Puerto Rico Commonwealth, Public Improvement (Insured; FSA) 5.25 7/1/12 2,600,000 2,758,262 Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 5.50 7/1/12 4,050,000 4,233,708 Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 5.50 7/1/13 8,000,000 8,354,400 Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 5.25 7/1/14 4,925,000 5,073,538 Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 5.65 7/1/15 6,690,000 7,358,197 Puerto Rico Commonwealth, Public Improvement (Insured; MBIA, Inc.) 6.00 7/1/15 2,000,000 2,182,120 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.25 7/1/10 8,000,000 c 8,535,920 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 6.13 7/1/09 4,000,000 4,127,760 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/14 2,000,000 2,034,060 Puerto Rico Highways and Transportation Authority, Highway Revenue 5.50 7/1/16 5,000,000 c 5,706,500 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 4,590,000 4,880,914 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.25 7/1/33 8,000,000 7,857,840 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 d 1,162,535 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 480,000 492,672 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 5,000,000 5,271,500 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Loan Notes 5.50 10/1/08 1,500,000 1,505,340 Virgin Islands Water and Power Authority, Electric System Revenue 5.30 7/1/21 1,750,000 1,678,040 Total Long-Term Municipal Investments (cost $378,317,355) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) Connecticut.8% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Liquidity Facility; Bank of America) 2.60 8/1/08 2,900,000 e 2,900,000 U.S. Related.6% Puerto Rico Commomwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.80 8/1/08 1,200,000 e 1,200,000 Puerto Rico Commonwealth Public Improvement GO Notes, Refunding (LOC; Wachovia Bank) 1.80 8/1/08 1,100,000 e 1,100,000 Total Short-Term Municipal Investments (cost $5,200,000) Total Investments (cost $383,517,355) 100.6% Liabilities, Less Cash and Receivables (.6%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, these securities amounted to $12,727,394 or 3.4% of net assets. b Collateral for floating rate borrowings. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $383,517,355. Net unrealized depreciation on investments was $1,596,935 of which $9,185,251 related to appreciated investment securities and $10,782,186 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Maryland Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) Maryland92.0% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,326,799 Anne Arundel County, Special Obligation Revenue (Arundel Mills Project) 5.13 7/1/21 1,000,000 1,043,080 Anne Arundel County, Special Obligation Revenue (National Business Park Project) 5.13 7/1/21 1,000,000 1,043,080 Anne Arundel County, Special Obligation Revenue (National Business Park Project) 5.13 7/1/23 1,125,000 1,164,139 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,216,258 Baltimore, Project Revenue (Wastewater Projects) (Insured; FGIC) 5.00 7/1/22 630,000 648,144 Baltimore, Project Revenue (Wastewater Projects) (Insured; MBIA, Inc.) 5.00 7/1/23 1,355,000 1,377,913 Baltimore Board of School Commissioners, School System Revenue 5.00 5/1/16 1,500,000 1,603,695 Frederick County, Educational Facilities Revenue (Mount Saint Mary's University) 4.50 9/1/25 1,500,000 1,283,760 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; FSA) 6.50 9/1/12 8,855,000 9,608,472 Harford County, MFHR (GMNA Collateralized-Affinity Old Post Apartments Projects) 5.00 11/20/25 1,460,000 1,352,924 Howard County, COP 8.15 2/15/20 605,000 813,078 Howard County, GO (Consolidated Public Improvement Project) 5.00 8/15/19 1,000,000 1,059,570 Howard County, GO (Metropolitan District Project) 5.25 2/15/12 155,000 a 167,518 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,630,284 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,680,140 Maryland, State and Local Facilities Loan 5.00 8/1/16 5,000,000 5,370,950 Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 4,260,000 4,356,020 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,140,000 1,143,249 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.60 7/1/33 1,200,000 1,117,776 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 1,000,000 836,750 Maryland Community Development Administration, Department of Housing and Community Development, Multifamily Development Revenue (Washington Gardens) (Collateralized; FNMA) 5.00 2/1/24 770,000 724,069 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 2,080,000 2,074,821 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.00 9/1/23 95,000 89,704 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,533,230 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,465,159 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,050,220 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,330,523 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/16 3,120,000 3,176,503 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/18 2,535,000 2,553,151 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.38 6/1/19 9,530,000 9,480,539 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,155,531 Maryland Economic Development Corporation, Senior Student Housing Revenue (Frostburg State University Project) 6.00 10/1/24 5,000,000 4,696,000 Maryland Economic Development Corporation, Senior Student Housing Revenue (Morgan State University Project) 6.00 7/1/22 2,950,000 2,867,252 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 1,000,000 826,840 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) 6.00 6/1/13 1,260,000 a 1,424,720 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,697,587 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,599,482 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/18 500,000 514,875 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/19 665,000 681,705 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/20 750,000 767,513 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll County General Hospital Issue) 6.00 7/1/21 550,000 562,062 Maryland Health and Higher Educational Facilities Authority, Revenue (Johns Hopkins University Issue) 5.25 7/1/38 2,150,000 b 2,230,690 Maryland Health and Higher Educational Facilities Authority, Revenue (LifeBridge Health Issue) (Insured; Assured Guaranty) 5.00 7/1/28 2,000,000 2,022,880 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 4,325,000 4,148,973 Maryland Health and Higher Educational Facilities Authority, Revenue (Union Hospital of Cecil County Issue) 6.70 7/1/09 455,000 467,553 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 6.00 7/1/12 2,000,000 a 2,209,580 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 6.00 7/1/12 3,000,000 a 3,314,370 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; AMBAC) 5.00 7/1/24 1,000,000 1,000,390 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; FGIC) 7.00 7/1/22 4,560,000 5,622,206 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 b 3,021,978 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 466,050 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 2,853,842 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,403,975 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 538,927 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,543,120 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,145,860 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 488,590 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,866,532 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 41,025,000 c 13,588,711 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 c 615,672 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,678,643 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,422,918 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,234,750 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,213,430 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,203,520 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 3,398,560 Washington Suburban Sanitary District (General Construction) 5.00 6/1/15 5,000,000 5,301,700 Westminster, Educational Facilities Revenue (McDaniel College, Inc. Project) 5.00 11/1/22 1,200,000 1,148,016 U.S. Related6.6% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 989,370 Puerto Rico Aqueduct and Sewer Authority, Revenue (Senior Lien) 6.00 7/1/44 1,000,000 1,047,110 Puerto Rico Aqueduct and Sewer Authority, Revenue (Senior Lien) (Insured; Assured Guaranty) 5.00 7/1/28 2,000,000 2,010,800 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 1,986,140 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.13 7/1/30 1,970,000 1,985,543 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 3,000,000 3,155,460 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,224,800 Total Long-Term Municipal Investments (cost $187,508,205) Short-Term Municipal Coupon Maturity Principal Investments2.8% Rate (%) Date Amount ($) Value ($) Maryland; Carroll County, Revenue (Fairhaven and Copper Ridge - Episcopal Ministries to the Aging Inc. Obligated Group Issue) (Insured; Radian and Liquidity Facility; Branch Banking and Trust Co.) 9.00 8/7/08 4,790,000 d 4,790,000 Maryland Economic Development Corporation, Multi-Modal Revenue (United States Pharmacopeial Project) (Insured; AMBAC and Liquidity Facility; Bank of America) 8.00 8/1/08 500,000 d 500,000 Total Short-Term Municipal Investments (cost $5,290,000) Total Investments (cost $192,798,205) 101.4% Liabilities, Less Cash and Receivables (1.4%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $192,798,205. Net unrealized depreciation on investments was $2,842,461 of which $3,945,824 related to appreciated investment securities and $6,788,285 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Massachusetts Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.4% Rate (%) Date Amount ($) Value ($) Massachusetts89.3% Bellingham (Insured; AMBAC) 5.00 3/1/17 1,945,000 2,043,417 Bellingham (Insured; AMBAC) 5.00 3/1/18 2,040,000 2,128,148 Bellingham (Insured; AMBAC) 5.00 3/1/19 2,140,000 2,225,086 Bellingham (Insured; AMBAC) 5.00 3/1/20 2,245,000 2,307,793 Boston 5.75 2/1/10 1,000,000 a 1,053,730 Boston 5.75 2/1/10 3,945,000 a 4,156,965 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,834,315 Boston Housing Authority, Capital Program Revenue (Insured; FSA) 5.00 4/1/24 2,000,000 2,058,600 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,470,000 1,484,186 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,080,880 Brookline 5.25 4/1/20 3,860,000 4,033,198 Greater Lawrence Sanitation District, GO (Insured; MBIA, Inc.) 5.75 6/15/10 1,425,000 a 1,530,550 Holliston (Insured; MBIA, Inc.) 5.25 4/1/20 1,655,000 1,743,476 Holyoke Gas and Electric Department, Revenue (Insured; MBIA, Inc.) 5.38 12/1/15 1,245,000 1,329,162 Hopkinton 5.00 9/1/17 1,735,000 1,841,008 Hopkinton 5.00 9/1/18 1,735,000 1,814,983 Hopkinton 5.00 9/1/19 1,735,000 1,812,815 Hopkinton 5.00 9/1/20 1,735,000 1,790,607 Marblehead 5.00 8/15/23 1,835,000 1,900,675 Marblehead 5.00 8/15/24 1,925,000 1,988,717 Massachusetts 5.25 8/1/22 2,650,000 2,906,891 Massachusetts 2.48 11/1/25 5,000,000 b 3,950,000 Massachusetts (Insured; AMBAC) 6.00 8/1/10 1,500,000 1,604,535 Massachusetts (Insured; FSA) 5.25 9/1/23 1,000,000 1,095,260 Massachusetts, Consolidated Loan 5.00 3/1/15 60,000 a 65,637 Massachusetts, Federal Highway 5.50 12/15/09 1,000,000 1,049,580 Massachusetts, Federal Highway, GAN 5.50 6/15/14 1,000,000 1,022,890 Massachusetts Bay Transportation Authority (General Transportation Systems) 6.20 3/1/16 2,055,000 2,339,782 Massachusetts Bay Transportation Authority (General Transportation Systems) 7.00 3/1/21 1,000,000 1,209,860 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/10 905,000 a 956,069 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,493,696 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/30 590,000 597,994 Massachusetts Bay Transportation Authority, Sales Tax Revenue 5.00 7/1/12 1,000,000 a 1,077,390 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,072,380 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; MBIA, Inc.) 5.50 7/1/27 3,000,000 3,366,960 Massachusetts College Building Authority, Project Revenue (Insured; MBIA, Inc.) 0.00 5/1/26 5,385,000 c 2,260,731 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,325,000 1,327,650 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,932,413 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 1,006,192 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 6.75 1/1/10 2,000,000 a 2,149,820 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 6.38 7/1/13 1,000,000 a 1,157,100 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 5,000,000 5,046,800 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 643,572 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,576,755 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,330,675 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 1,153,536 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; MBIA, Inc.) 5.63 1/1/14 2,000,000 2,144,080 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,763,960 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 290,000 290,728 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,483,301 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.85 7/1/14 210,000 210,563 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 8,400,900 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; MBIA, Inc.) 5.13 12/1/14 420,000 421,369 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 1/1/12 1,070,000 a 1,185,164 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 1/1/12 310,000 a 348,369 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,255,617 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,194,142 Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 5.75 7/1/31 2,000,000 2,011,900 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,866,764 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,044,680 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; FSA) 5.25 7/1/10 2,055,000 2,079,886 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 6.00 7/1/10 2,500,000 a 2,700,025 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/22 2,945,000 3,034,852 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 5,000,000 5,470,950 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) 6.50 7/15/12 2,250,000 a 2,551,703 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/11 1,290,000 a 1,411,350 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/11 1,100,000 a 1,211,133 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,654,976 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/17 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/32 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/47 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; MBIA, Inc.) 7/1/11 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 10/15/23 Massachusetts Health and Educational Facilities Authority, Revenue (The Schepens Eye Research Institute, Inc. Issue) (Insured; ACA) 7/1/28 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/17 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/18 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 2/15/30 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/25 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/33 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; MBIA, Inc.) 6/1/20 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,505,000 1,413,662 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,250,000 1,156,537 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,797,020 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 2,000,000 1,976,300 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,950,000 1,769,996 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,613,150 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 1,853,569 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,780,240 Massachusetts Housing Finance Agency, SFHR 5.45 12/1/28 1,150,000 1,098,238 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,112,674 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 2,437,025 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,795,245 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 5.25 7/1/14 2,000,000 2,120,460 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,148,460 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.20 8/1/11 1,000,000 a 1,071,580 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/21 1,500,000 1,593,225 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/26 2,000,000 2,077,000 Medford (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,184,684 Narragansett Regional School District, GO (Insured; AMBAC) 6.50 6/1/16 1,205,000 1,295,218 Pittsfield (Insured; MBIA, Inc.) 5.13 4/15/22 1,500,000 1,549,995 Route 3 North Transportation Improvement Association, LR (Insured; MBIA, Inc.) 5.75 6/15/10 1,500,000 a 1,596,705 Route 3 North Transportation Improvement Association, LR (Insured; MBIA, Inc.) 5.75 6/15/10 1,000,000 a 1,064,470 Sandwich (Insured; MBIA, Inc.) 5.00 7/15/19 1,000,000 1,059,020 Springfield, Municipal Purpose Loan (Insured; FGIC) 5.00 8/1/11 1,000,000 a 1,065,880 Triton Regional School District, GO (Insured; FGIC) 5.25 4/1/19 1,420,000 1,492,832 Triton Regional School District, GO (Insured; FGIC) 5.25 4/1/20 1,420,000 1,490,347 Westfield, GO (Insured; FGIC) 6.50 5/1/10 1,750,000 a 1,895,740 U.S. Related9.1% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 2,000,000 a 2,111,040 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,960,000 1,809,923 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,125,131 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 210,150 Puerto Rico Aqueduct and Sewer Authority, Revenue (Senior Lien) 6.00 7/1/38 2,000,000 2,092,660 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,489,965 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/14 1,000,000 1,073,960 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 1,000,000 1,051,820 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,481,214 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 1,445,771 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,000,000 1,036,090 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,955,005 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,301,036 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 525,000 538,860 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 500,000 503,080 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,010,900 Total Long-Term Municipal Investments (cost $219,182,477) Short-Term Municipal Coupon Maturity Principal Investment.7% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; Landesbank Baden-Wurttemberg) (cost $1,500,000) 2.05 8/1/08 1,500,000 d Total Investments (cost $220,682,477) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $220,682,477. Net unrealized depreciation on investments was $504,943 of which $6,580,743 related to appreciated investment securities and $7,085,686 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Michigan Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments101.4% Rate (%) Date Amount ($) Value ($) Michigan100.6% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 4,460,000 4,577,254 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 6,320,640 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,585,000 a 880,103 Detroit, Water Supply System Revenue (Insured; FGIC) 5.75 7/1/11 4,000,000 b 4,366,840 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 1,067,088 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 1,030,514 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,139,280 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 3,500,000 3,465,070 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 2,220,000 2,245,441 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,775,142 Grand Valley State University, Revenue (Insured; FGIC) 5.25 12/1/10 3,000,000 b 3,196,890 Huron Valley School District, GO - Unlimited Tax (Insured; FGIC) 0.00 5/1/18 6,270,000 a 3,918,060 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 2,000,000 2,302,620 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,930,320 Michigan Higher Education Facilities Authority, LOR (Hillsdale College Project) 5.00 3/1/35 850,000 809,175 Michigan Higher Education Student Loan Authority, Student Loan Revenue (Insured; AMBAC) 5.20 9/1/20 1,540,000 1,402,478 Michigan Hospital Finance Authority, HR (Detroit Medical Center) 8.13 8/15/12 75,000 75,081 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 500,000 452,135 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 3,500,000 3,697,400 Michigan Housing Development Authority, Limited Obligation MFHR (Deaconess Tower Apartments) (Collateralized; GNMA) 5.25 2/20/48 470,000 408,458 Michigan Housing Development Authority, Rental Housing Revenue (Insured; MBIA, Inc.) 5.05 10/1/15 1,500,000 1,496,595 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.38 10/1/21 10,200,000 c,d 10,871,823 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 671,027 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,808,720 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,150,113 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,300,000 2,210,461 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 3,000,000 2,589,450 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; FGIC) 6.95 9/1/22 2,000,000 2,381,820 Pontiac Tax Increment Finance Authority, Revenue 6.38 6/1/12 3,170,000 b 3,564,633 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,452,210 Stockbridge Community Schools, School Building and Site Bonds (GO - Unlimited Tax) 5.50 5/1/10 600,000 b 633,630 Sturgis Public School District, School Building and Site Bonds (GO - Unlimited Tax) 5.63 5/1/10 5,085,000 b 5,380,845 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 1,245,780 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty) 5.75 12/1/27 1,000,000 1,024,970 U.S. Related.8% Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.30 6/1/23 1,410,000 658,160 Total Long-Term Municipal Investments (cost $82,951,896) Short-Term Municipal Coupon Maturity Principal Investments2.9% Rate (%) Date Amount ($) Value ($) Michigan; University of Michigan Regents, HR 2.20 8/1/08 470,000 e 470,000 Wayne Charter County, Airport Revenue, Refunding (Detroit Metropolitan Wayne County Airport) (Insured; AMBAC and LOC; Landesbank Hessen-Thuringen Girozentrale) 7.50 8/7/08 2,000,000 e 2,000,000 Total Short-Term Municipal Investments (cost $2,470,000) Total Investments (cost $85,421,896) 104.3% Liabilities, Less Cash and Receivables (4.3%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration under Rule 144A of the Security Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, this security amounted to $10,871,823 or 12.9% of net assets. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $85,421,896. Net unrealized appreciation on investments was $2,248,330 of which $4,870,746 related to appreciated investment securities and $2,622,416 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Minnesota Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 955,543 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 664,022 Anoka County, SWDR (United Power Association Project) (Guaranteed; National Rural Utilities Cooperative Finance Corporation) 6.95 12/1/08 635,000 640,010 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 4.75 1/1/27 3,175,000 3,196,780 Bloomington Independent School District Number 271 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.13 2/1/24 2,000,000 2,126,940 Chaska, Electric Revenue 6.00 10/1/10 3,000,000 a 3,219,660 Chaska, Electric Revenue 5.00 10/1/30 1,035,000 1,011,868 Columbia Heights, MFHR (Crest View ONDC 1 Project) (Collateralized; GNMA) 6.63 10/20/12 1,500,000 a 1,778,655 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage Loan - Mississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,233,521 Cottage Grove, Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 5.25 12/1/46 1,500,000 1,270,230 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 2,704,680 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 947,960 924,659 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/27 400,000 370,116 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 353,812 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,530,300 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/20 2,510,000 2,686,302 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/21 2,640,000 2,825,434 Lakeville Independent School District Number 194 (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,476,475 Mahtomedi Independent School District Number 832 (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 0.00 2/1/17 1,275,000 b 879,049 Minneapolis 0.00 12/1/14 1,825,000 b 1,437,260 Minneapolis, Health Care Facilities Revenue (Shelter Care Foundation Project) 6.00 4/1/09 200,000 a 206,384 Minneapolis, Health Care Facilities Revenue (Shelter Care Foundation Project) 6.50 4/1/09 1,000,000 a 1,049,530 Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,036,760 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 929,590 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,023,680 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,327,304 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,540,387 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/10 3,850,000 a 4,227,877 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 154,584 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,163,651 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,793,540 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,329,660 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 3,000,000 3,047,010 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 880,000 880,933 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,736,180 Minnesota Housing Finance Agency, SFMR 5.80 1/1/19 855,000 864,747 Minnesota Housing Finance Agency, SFMR (Insured; MBIA, Inc.) 5.45 1/1/22 465,000 487,776 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,423,080 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 1,891,420 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.50 10/1/47 1,350,000 1,328,211 Northern Municipal Power Agency, Electric System Revenue (Insured; FSA) 5.40 1/1/16 4,500,000 4,638,645 Northfield, HR 6.00 11/1/11 2,000,000 a 2,185,740 Northfield, HR 5.38 11/1/31 2,240,000 2,089,360 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 1,000,180 Rosemount-Apple Valley-Eagan Independent School District Number 196 (Minnesota School District Credit Enhancement Program) (Insured; MBIA, Inc.) 0.00 4/1/14 2,960,000 b 2,372,203 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,557,075 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 c 996,240 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 1,500,000 1,480,995 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.70 11/1/15 2,000,000 2,010,740 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,017,360 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; FSA) 5.25 8/1/23 3,395,000 3,483,576 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 741,623 Saint Paul Port Authority, Hotel Facility Revenue (Radisson Kellogg Project) 7.38 8/1/08 2,850,000 a 2,935,500 Southern Municipal Power Agency, Power Supply System Revenue (Insured; MBIA, Inc.) 0.00 1/1/25 4,505,000 b 1,979,001 Southern Municipal Power Agency, Power Supply System Revenue (Insured; MBIA, Inc.) 0.00 1/1/26 4,625,000 b 1,919,329 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 947,680 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; MBIA, Inc.) 5.50 2/1/32 2,000,000 2,018,340 Washington County Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.38 11/15/18 2,215,000 2,163,878 Willmar, HR (Rice Memorial Hospital Project) (Insured; FSA) 5.00 2/1/32 4,000,000 4,041,720 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,352,595 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,493,325 Total Long-Term Municipal Investments (cost $112,436,238) Short-Term Municipal Coupon Maturity Principal Investments4.1% Rate (%) Date Amount ($) Value ($) Minneapolis, Health Care Revenue, Refunding (Fairview Health Services) (Insured; AMBAC and Liquidity Facility; Royal Bank of Canada) 9.00 8/7/08 150,000 d 150,000 Minneapolis, Health Care System Revenue, Refunding (Fairview Health Services) (Insured; MBIA, Inc. and Liquidity Facility; Citibank NA) 9.75 8/7/08 4,600,000 d 4,600,000 Total Short-Term Municipal Investments (cost $4,750,000) Total Investments (cost $117,186,238) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $117,186,238. Net unrealized appreciation on investments was $1,716,487 of which $4,014,331 related to appreciated investment securities and $2,297,844 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, North Carolina Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments94.1% Rate (%) Date Amount ($) Value ($) North Carolina81.4% Appalachian State University, Housing and Student Center System Revenue (Insured; FSA) 5.60 7/15/10 1,000,000 a 1,073,280 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,138,680 Cary 5.00 3/1/19 1,500,000 1,577,685 Charlotte 5.00 7/1/21 1,525,000 1,583,651 Charlotte 5.00 7/1/22 2,110,000 2,174,144 Charlotte, Airport Revenue (Insured; MBIA, Inc.) 5.75 7/1/09 1,500,000 a 1,571,535 Charlotte, Storm Water Fee Revenue 6.00 6/1/10 2,000,000 a 2,154,020 Charlotte, Storm Water Fee Revenue 5.25 6/1/20 1,000,000 1,063,410 Charlotte, Water and Sewer System Revenue 4.63 7/1/36 1,000,000 968,720 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,795,154 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,081,930 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,015,480 Johnston County, GO (Insured; MBIA, Inc.) 4.50 2/1/25 1,250,000 1,245,675 New Hanover County, GO Public Improvement Bonds 5.75 11/1/10 1,700,000 a 1,859,766 North Carolina Capital Facilities Financing Agency, Revenue (Duke University Project) 5.13 10/1/12 1,000,000 a 1,084,450 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,079,550 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 3,000,000 3,124,290 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 725,000 746,931 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (DePaul Community Facilities Project) 7.63 11/1/09 2,110,000 a 2,285,088 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 885,590 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,174,271 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) 5.50 11/1/10 1,000,000 a 1,078,110 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) 5.50 11/1/10 2,000,000 a 2,156,220 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,045,940 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,114,549 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 930,770 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) 6.50 7/1/13 1,000,000 a 1,156,810 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (United Church Homes and Services) 5.25 9/1/21 1,000,000 887,280 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 3,208,010 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/25 500,000 483,450 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/26 500,000 481,660 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,018,940 Sampson County, COP (Insured; FSA) 4.75 6/1/31 1,000,000 962,170 University of North Carolina, University Revenue (Chapel Hill University) 5.00 6/1/11 1,700,000 a 1,808,528 Wilkes County, COP (Insured; MBIA, Inc.) 4.50 6/1/26 1,000,000 944,770 Winston Salem, COP 4.75 6/1/31 1,000,000 962,170 U.S. Related12.7% Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 958,160 Puerto Rico Commonwealth, Public Improvement 5.25 7/1/16 605,000 a 680,087 Puerto Rico Commonwealth, Public Improvement (Insured; FGIC) 5.50 7/1/29 1,315,000 1,329,649 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) 5.00 7/1/15 1,000,000 a 1,103,360 Puerto Rico Public Finance Corporation (Commonwealth Appropriation Bonds) (Insured; MBIA, Inc.) 5.38 8/1/11 3,000,000 a 3,205,800 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 850,000 855,236 Total Long-Term Municipal Investments (cost $58,382,172) Short-Term Municipal Coupon Maturity Principal Investments4.7% Rate (%) Date Amount ($) Value ($) North Carolina; Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas Healthcare System) (LOC; Wachovia Bank) 2.10 8/1/08 1,000,000 c 1,000,000 North Carolina Education Assistance Authority, Student Loan Revenue (Insured; AMBAC and Liquidity Facility; Wachovia Bank) 10.20 8/7/08 2,000,000 c 2,000,000 Total Short-Term Municipal Investments (cost $3,000,000) Total Investments (cost $61,382,172) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. A July 31, 2008, the aggregate cost of investment securities for income tax purposes was $61,382,172. Net unrealized appreciation on investments was $1,672,797 of which $2,384,565 related to appreciated investment securities and $711,768 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Ohio Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments102.6% Rate (%) Date Amount ($) Value ($) Ohio94.8% Adena Local School District, GO School Improvement Bonds 5.50 12/1/21 1,085,000 1,169,196 Akron 6.00 12/1/12 1,380,000 1,550,278 Akron (Insured; MBIA, Inc.) 5.50 12/1/20 1,460,000 1,549,396 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 1,000,000 984,820 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 689,244 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 455,575 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 345,376 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 837,110 Brunswick City School District, GO School Improvement Bonds (Insured; AMBAC) 5.00 12/1/23 2,000,000 2,023,540 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 5,000,000 4,062,200 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,608,041 Cincinnati, Water System Revenue 5.00 12/1/32 4,000,000 4,068,400 Cincinnati City School District, COP (City School District of the City of Cincinnati School Improvement Project) (Insured; FSA) 5.00 12/15/32 1,000,000 994,360 Cincinnati City School District, GO School Improvement Bonds (Insured; MBIA, Inc.) 5.38 12/1/11 6,560,000 a 7,088,998 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,825,000 2,840,001 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 5.63 9/1/16 4,250,000 4,345,327 Cleveland, Waterworks Revenue (Insured; MBIA, Inc.) 5.50 1/1/21 8,000,000 8,794,400 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 2,345,000 2,474,632 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,812,859 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 6,250,000 6,621,625 Fairfield City School District, GO School Improvement Bonds (Insured; FGIC) 5.38 12/1/19 1,860,000 1,961,835 Fairfield City School District, GO School Improvement Bonds (Insured; FGIC) 5.38 12/1/20 1,400,000 1,476,650 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,426 Franklin County, Multifamily Housing Mortgage Revenue (Agler Green Project) (Collateralized; GNMA) 5.80 5/20/44 270,000 258,239 Hamilton County, EDR (King Highland Community Urban Redevelopment Corporation - University of Cincinnati, Lessee, Project) (Insured; MBIA, Inc.) 5.00 6/1/33 2,000,000 1,974,640 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 b 6,319,903 Hamilton County, Sewer System Revenue (Insured; MBIA, Inc.) 5.25 12/1/11 1,000,000 a 1,079,670 Highland Local School District, GO School Improvement Bonds (Insured; FSA) 5.75 12/1/11 2,020,000 a 2,212,890 Hilliard City School District, GO School Improvement Bonds (Insured; FGIC) 0.00 12/1/13 1,655,000 b 1,351,341 Hilliard City School District, GO School Improvement Bonds (Insured; FGIC) 0.00 12/1/14 1,655,000 b 1,284,892 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; FSA) 5.50 12/1/11 4,050,000 a 4,404,699 Mason City School District, GO Unlimited Tax Bonds (Insured; FSA) 5.25 12/1/31 5,000,000 5,394,300 Massillon City School District, GO (Various Purpose Improvement) (Insured; MBIA, Inc.) 5.00 12/1/25 1,150,000 1,170,527 Milford Exempt Village School District, GO School Improvement Bonds (Insured; FSA) 6.00 12/1/11 1,910,000 a 2,107,494 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,033,860 North Royalton City School District, GO School Improvement Bonds (Insured; MBIA, Inc.) 6.10 12/1/09 2,500,000 a 2,686,750 Ohio (Insured; FSA) 5.00 3/15/20 15,520,000 c,d 16,005,000 Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 6.75 12/1/15 2,700,000 3,166,749 Ohio, SWDR (USG Corporation Project) 5.60 8/1/32 3,000,000 2,477,550 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) 5.00 5/1/13 2,250,000 a 2,412,472 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,761,159 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 7,700,000 7,976,045 Pickerington Local School District, GO (School Facilities Construction and Improvement) (Insured; FGIC) 5.25 12/1/11 6,000,000 a 6,470,040 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,250,000 2,276,123 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 2,470,500 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 1,930,865 Strongsville, Library Improvement (Insured; FGIC) 5.50 12/1/20 1,700,000 1,802,442 Summit County (Insured; FGIC) 6.50 12/1/10 2,000,000 a 2,206,620 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 660,000 583,414 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 1,028,880 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Midwest Terminals Project) 6.00 11/15/27 1,790,000 1,687,505 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Toledo Express Airport Project) 6.38 11/15/32 2,425,000 2,347,715 University of Cincinnati, General Receipts Bonds (Insured; FGIC) 5.75 6/1/11 2,165,000 a 2,366,735 University of Cincinnati, General Receipts Bonds (Insured; FGIC) 5.75 6/1/11 1,500,000 a 1,639,770 University of Cincinnati, General Receipts Bonds (Insured; MBIA, Inc.) 5.00 6/1/21 3,040,000 3,092,349 Warren, Waterworks Revenue (Insured; FGIC) 5.50 11/1/15 1,450,000 1,534,419 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; FGIC) 5.00 12/1/30 2,945,000 2,933,014 Youngstown, GO Pension Bonds (Insured; AMBAC) 5.38 12/1/10 2,195,000 a 2,366,034 Youngstown, GO Pension Bonds (Insured; AMBAC) 6.00 12/1/10 2,370,000 a 2,588,111 U.S. Related7.8% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 525,375 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 862,344 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 5.50 7/1/31 5,000,000 5,317,300 Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.25 6/1/26 1,935,000 903,432 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 3,000,000 3,162,900 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 3,000,000 3,003,030 Total Long-Term Municipal Investments (cost $179,346,091) Short-Term Municipal Coupon Maturity Principal Investment.8% Rate (%) Date Amount ($) Value ($) Ohio; University of Cincinnati, General Receipts Bonds (Insured; MBIA, Inc. and Liquidity Facility; Bayerische Landesbank) (cost $1,415,000) 8.00 8/7/08 1,415,000 e Total Investments (cost $180,761,091) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2008, this security amounted to $16,005,000 or 9.1% of net assets. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. A July 31, 2008, the aggregate cost of investment securities for income tax purposes was $180,761,091. Net unrealized appreciation on investments was $1,845,295 of which $6,597,030 related to appreciated investment securities and $4,751,735 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier State Municipal Bond Fund, Pennsylvania Series July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Pennsylvania96.3% Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 1,023,506 Allegheny County Sanitary Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 12/1/19 1,900,000 1,963,555 Bethlehem Area Vocational Technical School Authority, LR (Insured; MBIA, Inc.) 5.00 9/1/19 895,000 914,547 Bucks County Water and Sewer Authority, Collection Sewer System Revenue (Insured; AMBAC) 5.00 12/1/11 1,480,000 a 1,585,213 Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) 5.38 6/1/12 1,230,000 a 1,340,196 Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) 5.38 6/1/18 25,000 26,204 Butler Area Sewer Authority, Sewer Revenue (Insured; FGIC) 0.00 1/1/10 600,000 b 575,538 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,855,000 6,032,875 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 477,769 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 874,993 Charleroi Area School Authority, School Revenue (Insured; FGIC) 0.00 10/1/20 2,000,000 b 1,060,860 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,527,520 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,206,655 Council Rock School District, GO (Insured; MBIA, Inc.) 5.00 11/15/11 1,400,000 a 1,498,574 Cumberland County Municipal Authority, College Revenue (Messiah College) (Insured; AMBAC) 5.13 10/1/15 50,000 50,094 Cumberland County Municipal Authority, Revenue (Prebyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 499,916 Cumberland County Municipal Authority, Revenue (Prebyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 859,477 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 3,000,000 2,535,690 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania Inc. Project) (Insured; FGIC) 5.00 11/1/37 5,165,000 4,579,289 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 947,610 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 5.40 9/1/16 2,000,000 1,981,200 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 1,000,000 932,730 Harrisburg Parking Authority, Guaranteed Parking Revenue (Insured; FSA) 5.75 5/15/12 640,000 a 705,331 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/16 1,400,000 b 978,446 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/18 2,750,000 b 1,721,390 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/18 2,750,000 b 1,679,672 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/19 2,750,000 b 1,569,480 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/20 2,750,000 b 1,500,977 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/20 2,500,000 b 1,329,825 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 983,340 Lehigh County General Purpose Authority, HR (Lehigh Valley Health Network) (Insured; FSA) 5.00 7/1/35 3,000,000 2,973,570 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 540,000 b 275,751 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 b 1,571,068 McKeesport Area School District, GO (Insured; FGIC) 0.00 10/1/09 1,070,000 b 1,038,713 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 1,095,000 1,151,469 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,418,581 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; MBIA, Inc.) 5.25 12/1/15 1,035,000 1,101,964 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; MBIA, Inc.) 5.25 12/1/16 50,000 53,235 Montour School District, GO (Insured; FSA) 5.00 4/1/32 1,350,000 1,357,452 Neshaminy School District, GO (Insured; MBIA, Inc.) 5.00 4/15/16 1,250,000 1,326,425 Norristown (Insured; Radian) 0.00 12/15/11 1,465,000 b 1,291,412 Norristown (Insured; Radian) 0.00 12/15/13 735,000 b 582,157 North Allegheny School District, GO (Insured; FGIC) 5.00 5/1/15 1,625,000 1,729,975 North Allegheny School District, GO (Insured; FGIC) 5.05 11/1/21 1,455,000 1,485,686 North Schuylkill School District, GO (Insured; FGIC) 5.00 11/15/28 635,000 618,369 Northampton County General Purpose Authority, County Agreement Revenue (Insured; FSA) 5.13 10/1/20 2,225,000 2,328,596 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,834,358 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 5.45 12/1/10 445,000 a 476,212 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 5.25 12/1/13 1,105,000 1,112,481 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 5.45 12/1/19 2,170,000 2,273,097 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/22 1,200,000 b 546,000 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/23 3,790,000 b 1,615,336 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/24 3,790,000 b 1,515,848 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) 0.00 12/1/25 3,790,000 b 1,423,524 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 1,929,020 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) (Insured; AMBAC) 5.00 6/15/19 560,000 575,014 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) (Insured; AMBAC) 5.00 6/15/20 1,915,000 1,946,885 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/13 1,995,000 2,115,358 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/14 1,580,000 1,669,302 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/22 5,000,000 5,301,050 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 5.00 12/1/25 2,485,000 2,512,186 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 5,000,000 4,915,200 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 965,000 851,641 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 4,233,900 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 2,550,330 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 2,205,000 1,761,751 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,026,870 Pennsylvania Intergovernmental Cooperative Authority, Special Tax Revenue (Philadelphia Funding Program) (Insured; FGIC) 5.25 6/15/15 1,000,000 1,021,120 Pennsylvania Intergovernmental Cooperative Authority, Special Tax Revenue (Philadelphia Funding Program) (Insured; FGIC) 5.25 6/15/16 1,200,000 1,225,344 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,401,682 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 690,000 701,951 Pennsylvania Turnpike Commission, Oil Franchise Senior Tax Revenue (Insured; AMBAC) 5.00 12/1/23 75,000 75,569 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,849,031 Philadelphia, Airport Revenue (Insured; MBIA, Inc.) 5.00 6/15/25 510,000 472,643 Philadelphia, Gas Works Revenue (Insured; FSA) 5.50 7/1/15 1,550,000 1,606,281 Philadelphia, Gas Works Revenue (Insured; FSA) 5.25 8/1/22 2,000,000 2,057,480 Philadelphia, GO (Insured; FSA) 5.25 12/15/23 1,500,000 1,554,555 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,092,060 Philadelphia, Water and Wastewater Revenue (Insured; MBIA, Inc.) 5.60 8/1/18 800,000 866,552 Philadelphia Authority for Industrial Development, LR (Insured; FSA) 5.50 10/1/11 2,870,000 a 3,125,315 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,487,891 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,078,107 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,446,208 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 4,500,000 4,550,445 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Temple University Hospital) 6.50 11/15/08 485,000 488,953 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; FSA) 5.00 12/1/21 1,685,000 1,738,229 Philadelphia Municipal Authority, LR (Insured; FSA) 5.25 11/15/15 2,115,000 2,259,729 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; FGIC) 5.50 4/15/18 3,600,000 3,691,224 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,285,000 1,028,450 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/11 3,585,000 a 3,932,351 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.85 12/1/11 3,000,000 a 3,300,150 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/11 750,000 a 834,488 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/11 1,330,000 a 1,479,825 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 504,042 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 266,900 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,188,580 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,521,357 Scranton School District, GO (Insured; FSA) 5.00 7/15/32 2,180,000 2,193,015 Scranton School District, GO (Insured; MBIA, Inc.) 5.00 4/1/18 1,390,000 1,414,812 Scranton School District, GO (Insured; MBIA, Inc.) 5.00 4/1/19 2,710,000 2,748,834 South Side Area School District, GO (Insured; FGIC) 5.25 6/1/10 2,080,000 a 2,191,966 Spring-Ford Area School District, GO (Insured; FSA) 5.00 4/1/21 1,015,000 1,038,771 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; FGIC) 5.25 5/15/17 1,055,000 1,126,413 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; FGIC) 5.25 5/15/18 1,110,000 1,174,824 State Public School Building Authority, School Revenue (Marple Newtown School District Project) (Insured; MBIA, Inc.) 5.00 9/1/11 3,680,000 a 3,913,901 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/21 1,000,000 1,027,360 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,401,866 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; FSA) 5.00 4/1/13 750,000 a 812,288 State Public School Building Authority, School Revenue (York School District Project) (Insured; FSA) 5.00 5/1/18 545,000 571,819 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,553,289 University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/17 1,660,000 1,734,368 University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/18 2,010,000 2,088,893 Upper Merion Area School District, GO 5.25 2/15/13 285,000 a 311,197 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,009,330 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; MBIA, Inc.) 5.25 7/1/16 2,135,000 2,236,477 West Mifflin Area School District, GO (Insured; FSA) 5.00 10/1/22 710,000 732,812 West Mifflin Sanitary Sewer Municipal Authority, Sewer Revenue (Insured; MBIA, Inc.) 4.90 8/1/13 880,000 881,496 Westmoreland County (Insured; FGIC) 0.00 12/1/08 1,590,000 b 1,576,437 Wilson Area School District, GO (Insured; FGIC) 5.13 3/15/16 1,300,000 1,368,081 U.S. Related1.7% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 320,986 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 989,370 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 991,790 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 6.00 7/1/27 1,000,000 1,051,820 Total Long-Term Municipal Investments (cost $197,552,318) Short-Term Municipal Coupon Maturity Principal Investments2.5% Rate (%) Date Amount ($) Value ($) Pennsylvania; Philadelphia Hospital and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 2.05 8/1/08 1,000,000 c 1,000,000 York General Authority, Pooled Financing Revenue (The School District of the City of Harrisburg Project) (Insured; AMBAC and Liquidity Facility; Wachovia Bank) 10.10 8/7/08 4,025,000 c 4,025,000 Total Short-Term Municipal Investments (cost $5,025,000) Total Investments (cost $202,577,318) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $202,577,318. Net unrealized appreciation on investments was $1,208,667 of which $5,147,131 related to appreciated investment securities and $3,938,464 related to depreciated investment securities Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and
